 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
         JUBAIR AHMAD,
 8                                 Petitioner,
                                                            C19-1216 TSZ
 9              v.
                                                            MINUTE ORDER
10       ISRAEL JACQUEZ, Warden,
11                                 Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)        Pursuant to the stipulation of the parties, docket no. 23, Petitioner’s
14
                     objections to the Report and Recommendation, docket no. 22, are due no
                     later than April 27, 2020. Any responses to the objections shall be filed no
15
                     later than May 11, 2020.
16        (2)        The Report and Recommendation, docket no. 22, is RENOTED to May 11,
                     2020.
17
          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19        Dated this 3rd day of April, 2020.

20                                                      William M. McCool
                                                        Clerk
21
                                                        s/Karen Dews
22                                                      Deputy Clerk

23

     MINUTE ORDER - 1
